DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 11/16/20 and 1/10/21 have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 19-20, 28, 30-31, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Claim 1 recites “a first material printed by three-dimensional printing from a CAD model to form a one-piece skull defining a cavity; and a second material printed by three-dimensional printing from the CAD model to form a brain,” which contains new matter because the originally filed specification does not support the brain being made of a different material from the skull. There is no support for the brain and skull being printed from a CAD model, per se. They could have been printed simply from coordinate data telling the print head where to deposit material, not necessarily from a CAD model.

Claim 1 further recites “wherein the first and second materials have a different hardness, wherein the one-piece skull and brain each have a respective elastic modulus defined by the CAD model for interacting with a vehicle interior in a human-like manner to study brain injury in collision testing,” which contains new matter. As discussed above, there is no support for the brain and skull being made of different materials, so there is also no support for them having different hardnesses and different elastic moduli. There is also no support for the skull and brain interacting with a vehicle interior in a human-like manner. Likewise, there is no support for the study of brain injury in collision testing dependent on the brain and skull interacting with a vehicle interior in a human-like manner.



Claim 2 contains new matter for reciting the “second material” of claim 1, which is new matter.
Claim 2 additionally contains new matter because there is no support for the brain and skull being printed from FDM materials or Polyjet Photopolymers.

Claim 19 contains new matter for the same reasons as claim 1, discussed above.
 Furthermore, claim 19 recites that the band material and damping material of the rib each have a respective elastic modulus “for interacting with a vehicle interior in a human-like manner to study injury in collision testing.” 
This is new matter because the original disclosure does not support the rib materials interacting with a vehicle interior in a human-like manner.

Claim 19 further recites “the internal organ assembly including materials of different hardness,” which is new matter since the original specification does not support the organs being made of materials of different hardness.

Claim 19 further recites “each of the abdominal organs having a respective elastic modulus and a position within the continuous bag that is defined by the second 
The original disclosure does not provide support for each of the claimed organs having a different elastic modulus. There is also no support for the positions, per se, of the claimed organs being defined by a CAD model. There is no support for the abdominal organs interacting with a vehicle interior in a human-like manner.

Claim 20 recites “wherein each of the materials of the head assembly...and the internal organ assembly is FDM Thermoplastics or Polyjet Photopolymers,” which is new matter. There is no support for the head assembly and internal organ assembly being made of FDM Thermoplastics or Polyjet Photopolymers.

Claim 28 recites “a third material printed by three-dimensional printing from the CAD model to form a skin assembly surrounding the one-piece skull, wherein the third material has a different hardness from the first and second materials and has an elastic modulus defined by the CAD model for interacting with a vehicle interior in a human-like manner.”
There is no support for the skin being made by printing, let alone from a CAD model. The original specification does not describe the relative hardness between the skin and the materials of the brain and skull, let alone a hardness of the skin defined by a CAD model. There is no support for the skin interacting with a vehicle interior in a human-like manner.


There is no support for the brain and skull being printed from a CAD model, per se. They could have been printed simply from coordinate data telling the print head where to deposit material, not necessarily from a CAD model.

Claim 31 contains new matter for substantially the same reasons as claim 28.

Claim 33 contains new matter for substantially the same reasons as claim 30.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 19-20, 28, 30-31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For the purpose of examination, prior art elements will be considered capable of interacting with a vehicle interior in a human-like manner if they are intended to simulate a part of a human.

Claim 19 is indefinite for substantially the same reasons as claim 1 (see lines 9, 16 and 25 of claim 19).

Claims 28 and 31 are indefinite for substantially the same reasons as claim 1 (see the last line of claim 28 and the last line of claim 31).

Claims 2, 20, 30 and 33 are indefinite for depending from one of claims 1 and 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the YouTube video “This is 3D Printing from MRI (DICOM)” (hereinafter “3D Printing”) in view of Viano et al. (US 5589651 A, hereinafter Viano), the NPL “Streamlined, Inexpensive 3D Printing of the Brain and Skull” (hereinafter “Streamlined”) and the NPL “Prototyping of Human Spare Parts with 3D Printing” (hereinafter “Prototyping”).
[AltContent: arrow][AltContent: textbox (S)][AltContent: textbox (0:55)][AltContent: textbox (HA)][AltContent: ]
    PNG
    media_image1.png
    526
    811
    media_image1.png
    Greyscale



[AltContent: textbox (0:50)][AltContent: textbox (1:07)][AltContent: textbox (B)][AltContent: textbox (C)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    747
    1054
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    520
    803
    media_image3.png
    Greyscale

a first material printed by three-dimensional printing from a CAD model (the printing of the at least one material by 3D printing from a CAD model is described in the video from 0:40 to 1:30) to form a skull S (shown at 0:55 above) defining a cavity C (see 0:50 above); and 

wherein the skull and brain each have a respective elastic modulus defined by the CAD model (at 10:19 it is disclosed that the brain is hollow, while the skull has a substantially non-hollow portion near the mouth, meaning the skull and brain each have respective elastic moduli) for interacting with a vehicle interior in a human-like manner (see the 112b rejection of this claim above for the examiner’s interpretation) to study brain injury in collision testing (the skull and brain are able to be used for such testing), and 
wherein the skull and brain are printed together in one printing (the skull and brain are able to have been printed together in one printing).  
3D Printing does not teach wherein the skull is a one-piece skull,
wherein the material of the brain is formed of a second material (i.e. different from the first material),
wherein the first and second materials have a different hardness, and
wherein the formed one-piece skull defines an opening to the cavity for accessing instrumentation contained in the cavity.
Viano teaches a dummy comprising a one-piece skull defining an opening to the skull’s cavity for accessing contents contained in the cavity (fig. 1; col. 3 lines 38-43).

Regarding the claimed first material,
Streamlined teaches the 3D printing of a skull and brain, wherein the skull can be printed from a first material, being ABS (see the paragraph bridging pgs. 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of 3D Printing as modified such that the skull is printed from ABS, as taught by Streamlined since such a modification would be a simple substitution of one material for another for the predictable result that the skull is still successfully printed.
Regarding the claimed second material,
Prototyping teaches the concept of 3D printing single organs out of PLA (see pg. 24; pg. 34 in particular teaches a soft organ, i.e. kidney, printed from PLA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of 3D Printing as modified such that the brain, being a single soft organ, is printed from PLA (i.e. a second material different from the first material from Streamlined) since such a modification would be a simple substitution of one material for another for the predictable result that the brain is still successfully printed. 

wherein the formed one-piece skull defines an opening to the cavity for accessing instrumentation contained in the cavity (the opening of Viano is able to be used for accessing instrumentation that the skull is capable of accommodating).

 As to claim 2, 3D Printing as modified teaches wherein each of said first (ABS from Streamlined) and second (PLA from Prototyping) materials is FDM Thermoplastics (see pg. 17, lines 1-7 of Prototyping).

As to claim 30, 3D Printing teaches wherein the CAD model defines the skull and brain in accordance with one of a plurality of different performance requirements of the head assembly (the CAD model and plurality of different performance requirements are not positively recited as parts of the claimed apparatus; therefore, the skull and brain are capable of having been printed based on such a CAD model).    

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over 3D Printing in view of Viano, Streamlined and Prototyping as applied to claim 1 above and further in view of Foster et al. (US 20150206456 A1, hereinafter Foster) and the NPL “Open Bionics 3D-printed robotic hand wins Dyson Award” (hereinafter “Open Bionics”).
As to claim 28, 3D Printing as modified teaches a third material printed by three-dimensional printing from the CAD model to form a skin assembly surrounding the one-
Foster teaches (¶14) a head assembly “head” with layered skin that is removable and/or replaceable, wherein the skin mimics real skin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of 3D Printing as modified such that the head assembly is configured with removable layered skin as taught by Foster for more realism (¶14, Foster).
Regarding the skin being made of the claimed third material,
Open Bionics teaches a bio-mimetic soft robotic hand with 3D printed skin (pg. 1 teaches that the hand is entirely 3D printed, and pg. 2 teaches that the skin is soft; since ABS and PLA are rigid materials, the soft skin of Open Bionics corresponds to the claimed third material having a different hardness from the first and second materials).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of 3D Printing as modified such that the skin is a soft material as taught by Open Bionics since such a modification would be a simple substitution of one skin material for another for the predictable result that the skin is easy to fabricate since it is 3D printed.
3D Printing as modified teaches a third material (soft 3D printed skin material of Open Bionics) printed by three-dimensional printing from the CAD model (the skin of Open Bionics is able to have been printed from the claimed CAD model) to form a skin assembly surrounding the one-piece skull, wherein the third material has a different .  

Allowable Subject Matter
Claims 19, 20, 31 and 33 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also if the 112 rejections thereof are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 19, the prior art of record fails to anticipate or render obvious the features of “a rib including two layers of a band material defining an arcuate length and coming together at opposing ends of the arcuate length, and including a layer of damping material sandwiched between the two layers of band material along the arcuate length and terminating at the opposing ends” and “the internal organ assembly including...a continuous bag containing and molded to the abdominal organs, each of the abdominal organs having a respective elastic modulus and a position within the continuous bag” in combination with the rest of the recited apparatus.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are moot in view of the new ground(s) for rejection.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JILL E CULLER/           Primary Examiner, Art Unit 2853